     Case 2:19-cv-12317-WBV-DMD Document 104 Filed 03/11/21 Page 1 of 2




MINUTE ENTRY
DOUGLAS, M.J.
MARCH 10, 2021

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 STACEY BADON, on behalf of herself and                                       CIVIL ACTION
 all those similarly situated

 VERSUS                                                                          NO. 19-12317

 BERRY’S RELIABLE RESOURCES,                                                SECTION “D” (3)
 LLC AND RHONDA WILLIAMS

       On this date, a Motion to Compel (Rec. Doc. No. 69), filed by plaintiffs, Anthony Badon

and Stacey Badon, on behalf of herself and all those similarly situated, came on for oral hearing

before the undersigned. Present were:

       Mary B. Jackson on behalf of Plaintiffs; and
       Larry M. Aisola, Jr. on behalf of defendants, Berry’s Reliable Resources, LLC and Rhonda
       Williams

       For the reasons stated on the record,

       IT IS ORDERED that the motion is GRANTED IN PART AND DENIED IN PART

       IT IS FURTHER ORDERED that the motion is DENIED AS MOOT as to the production

of agreements for Diane Jones.

       IT IS FURTHER ORDERED that the motion is DENIED AS MOOT as to the payroll

and all paystub information requested by Plaintiffs.

       IT IS FURTHER ORDERED that the motion is GRANTED as to the requested

agreements for Francine Dixon.




 MJSTAR: 00:06
      Case 2:19-cv-12317-WBV-DMD Document 104 Filed 03/11/21 Page 2 of 2




        IT IS FURTHER ORDERED that the Motion to Compel is GRANTED as to the

personnel file of Anthony Badon as well as any communications regarding the performance and/or

termination of Anthony Badon between (1) Defendants and Anthony Badon or (2) Defendants and

third parties.

        IT IS FURTHER ORDERED that Defendants supplement their discovery responses

within ten (10) days of the date of this Order, or by Monday, March 22, 2021.




                                            DANA M. DOUGLAS
                                            UNITED STATES MAGISTRATE JUDGE
